Title: From George Washington to Peyton Short, 16 July 1798
From: Washington, George
To: Short, Peyton



Sir,
Mount Vernon 16th July 1798.

General Spotswood having informed me of the trouble he was about to give you, on my account, I have only to hope that it may not be great, at the sametime that I assure you, that whatever is done under that Power & confomably thereto, shall be strictly complied with on my part.
One trouble, Sir, frequently draws on another; It is some years since I requested my old acquaintance & friend, Colo. Marshall, to see that the Lands I hold on rough Creek—in two tracts, of three and two thousand Acres—were not involved in any difficulty on acct of the non-payment of Taxes. It is now sometime since he has drawn on me for the amount; to what cause owing I am unable to say. It is incumbent however on me to enquire, as I always have been willing, and still am ready, to pay whatever is due on them.
Will you permit me, my good Sir, to request the favour of you to make enquiry into this matter; and inform me of the result—And if time, and the circumstances of the case will not await a remittance from hence, that some means may be devised to pay the money there, which shall be refunded with thanks, & Interest, so soon as it is made known to Sir Your Most Obedt Hble Sert

Go: Washington

